Exhibit 21 SUBSIDIARIES OF REGISTRANT General Electric’s principal affiliates as of December 31, 2013, are listed below. All other affiliates, if considered in the aggregate as a single affiliate, would not constitute a significant subsidiary. AFFILIATES OF REGISTRANT INCLUDED IN REGISTRANT’S FINANCIAL STATEMENTS Percentage of voting securities directly or State or Country indirectly owned by of incorporation registrant (1) or organization Amersham Health Norge AS Norway Bently Nevada, Inc. Delaware Calma Company Delaware Cardinal Cogen, Inc. Delaware Caribe GE International of Puerto Rico, Inc. Puerto Rico Datex-Ohmeda, Inc. Delaware Dresser, Inc. Delaware Druck Incorporated Connecticut GE Aviation Service Operation LLP Singapore GE Aviation Systems Group Limited United Kingdom and Northern Ireland GE Aviation Systems North America, Inc. Delaware GE Aviation UK United Kingdom and Northern Ireland GE Betz International, Inc. Pennsylvania GE Caledonian Limited United Kingdom & Northern Ireland GE Capital Global Financial Holdings, Inc. Connecticut GE Capital UK Finance United Kingdom & Northern Ireland GE Drives & Controls, Inc. Delaware GE Druck Holdings Limited United Kingdom & Northern Ireland GE Energy Europe B.V. Netherlands GE Energy Netherlands, B.V. Netherlands GE Energy Parts, Inc. Delaware GE Energy Power Conversion Group SAS France GE Energy Products France SNC France GE Energy Services, Inc. Delaware GE Energy (USA), LLC Delaware GE Engine Services, LLC Delaware GE Engine Services - Dallas, LP Delaware GE Engine Services Distribution, LLC Delaware GE Engine Services UNC Holding I, Inc. Delaware GE Europe Holdings LLC Delaware GE Financial Assurance Holdings, Inc. Delaware GE Financial Funding Ireland GE Financial Ireland Ireland GE Gas Turbines (Greenville) L.L.C. Delaware GE Generators (Pensacola), L.L.C. Delaware GE Global Sourcing LLC Delaware GE Healthcare AS Norway GE Healthcare Bio-Sciences AB Sweden GE Healthcare BVBA Belgium GE Healthcare European Holdings SARL Luxembourg GE Healthcare Finland Oy Finland GE Healthcare Japan Corporation Japan GE Healthcare Ltd. United Kingdom & Northern Ireland Percentage of voting securities directly or State or Country indirectly owned by of incorporation registrant (1) or organization GE Healthcare Norge AS Norway GE Healthcare USA Holding Inc. Delaware GE Holdings Luxembourg & Co. SARL Luxembourg GE Hungary Kft. Hungary GE Infrastructure Aviation Limited United Kingdom & Northern Ireland GE Infrastructure, Inc. Delaware GE Infrastructure Technology International LLC. Delaware GE Inspection and Repair Services Limited United Kingdom & Northern Ireland GE Intelligent Platforms Embedded Systems, Inc. Delaware GE Intelligent Platforms, Inc. Delaware GE Investments, Inc. Nevada GE Ionics Inc. Massachusetts GE Italia Holding S.p.A 99 Italy GE Jenbacher GmbH & Co OG Austria GE Keppel Energy Services Pte. Ltd. 50 Singapore GE Maintenance Services, Inc. Delaware GE Media Holdings, Inc. Delaware GE Medical Systems Global Technology Company, LLC Delaware GE Medical Systems Information Technologies, Inc. Wisconsin GE Medical Systems Societe en Commandite Simple France GE Medical Systems, Inc. Delaware GE Medical Systems, LLC Delaware GE Medical Systems, Ultrasound & Primary Care Diagnostics LLC Delaware GE Military Systems Delaware GE Oil & Gas U.K. Limited United Kingdom & Northern Ireland GE Osmonics, Inc. Minnesota GE Pacific Holdings Pte. Ltd. Singapore GE Pacific Private Limited Singapore GE Packaged Power, Inc. Delaware GE Packaged Power, L.P. Delaware GE Transportation Parts, LLC Delaware GE Transportation Systems Global Signaling, LLC Delaware GE UK Group Limited United Kingdom & Northern Ireland GE Water & Process Technologies Canada Canada GE Wind Energy, LLC Delaware GEA Parts, LLC Delaware GEA Products LP Delaware GEAE Technology, Inc. Delaware GEFH AS Norway GEH HOLDINGS United Kingdom & Northern Ireland GENE Holding LLC Delaware General Electric (Bermuda) Ltd. Bermuda General Electric Canada Company Canada General Electric Capital Corporation Delaware General Electric CGR Europe SAS France General Electric Europe Holdings C.V. Netherlands General Electric Finance Holding GmbH Germany General Electric Financing C.V. Netherlands General Electric Foreign Sales Corporation The Bahamas and Eleuthera Island General Electric International (Benelux) BV Netherlands General Electric International, Inc. Delaware General Electric International Operations Company, Inc. Delaware Percentage of voting securities directly or State or Country indirectly owned by of incorporation registrant (1) or organization General Electric Services (Bermuda) Ltd. Bermuda General Electric Services Luxembourg SARL Luxembourg Granite Services, Inc. Delaware IDX Systems Corporation Vermont Monogram Licensing, Inc. Delaware Monogram Licensing International, Inc. Delaware MRA Systems, Inc. Delaware Nuclear Fuel Holding Co., Inc. Delaware Nuovo Pignone S.p.A. Italy OEC Medical Systems, Inc. Delaware Panametrics Ltd. Bermuda Patent Licensing International, Inc. Delaware PII Limited United Kingdom & Northern Ireland Reuter-Stokes, Inc. Delaware Unison Industries, LLC Delaware Viceroy, Inc. Delaware Whatman Limited United Kingdom & Northern Ireland With respect to certain companies, shares in names of nominees and qualifying shares in names of directors are included in above percentages.
